Citation Nr: 0811831	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for a residual scar, right shin, status 
post contusion and cellulitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

A motion to advance this case on the docket due to the 
veteran's age was granted. See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In a June 1986 rating decision the RO denied entitlement 
to service connection for residuals of a right shin injury.  
The veteran was notified of that decision and did not appeal, 
and the June 1986 decision is final. 
 
2.  Following the June 1986 decision, the veteran did not 
again claim entitlement to service connection for residuals 
of a right shin injury until December 2003. 
 

CONCLUSION OF LAW

Entitlement to an effective date prior to December 19, 2003 
is not shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).
 
In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claim.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.  An additional letter was issued in April 2006 advising 
the veteran how an effective date is determined and the types 
of information and evidence required to support the veteran's 
claim for an earlier effective date.   

Moreover, the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that failure to comply with the notice requirement 
of the VCAA is not prejudicial to the veteran if, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  As there is no dispute as to the 
underlying facts of this case, and as the Board has denied 
the claim as a matter of law, the VCAA is inapplicable.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001). 
 
Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the veteran of his duties to 
obtain evidence with regard to an earlier effective date, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the matter without further development.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2007). 
 
In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (2007).  The 'date of the claim' 
means the date of the application based on which benefits are 
awarded, not the original claim for service connection.  See 
Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd 349 
F.3d 1326 (Fed. Cir. 2003). 
 
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
'claim' or 'application' means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007). 
 
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2007). 

The evidence shows that the veteran initially claimed 
entitlement to VA compensation benefits for residuals of a 
right shin injury in April 1986.  There was no medical 
evidence submitted to indicate a current disability and 
service treatment records indicated that there were no 
residuals from this injury noted at the time of the 
examination for discharge in 1949.  In a June 1986 rating 
decision the RO denied entitlement to service connection for 
residuals of a right shin injury.  The veteran was notified 
of the June 1986 decision and did not appeal, and that 
decision became final.  38 C.F.R. § 20.302 (2007). 
 
Following the June 1986 decision the veteran did not submit 
any additional claims for VA benefits until December 19, 
2003.  In a July 2003 decision the RO reopened the veteran's 
claim for residuals of a right shin injury and granted 
service connection for a residual scar, right shin, status 
post contusion and cellulitis with an effective date of 
December 19, 2003, the date of receipt of the current claim. 
 
In his Notice of Disagreement (NOD) dated August 2004, the 
veteran contends that he is entitled to an effective date of 
June 1986 for the grant of service connection for residuals 
of a right shin injury because he did not receive the rating 
decision which denied service connection.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that it is presumed that the RO provided the 
veteran with the June 1986 rating decision unless rebutted by 
clear evidence to the contrary.  See Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  In this case, the veteran confirmed in his testimony 
before the undersigned Veterans Law Judge that the rating 
decision was sent to the correct address.  In fact, the 
veteran still maintains this same address as of his March 
2008 hearing testimony.  Therefore, there is no evidence of 
record to rebut the presumption of administrative regularity 
concerning the veteran's receipt of the 1986 rating decision. 
 
Pursuant to 38 C.F.R. § 3.400(q), the effective date of a 
grant of service connection based on a finding that new and 
material evidence has been submitted is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  The effective date of the grant of service connection 
for residuals of a right shin injury is, therefore, the date 
of receipt of the new claim, which was December 19, 2003. See 
Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (per curium) 
("it is well established that the effective date for an 
award based on a claim to reopen is the date of the claim to 
reopen.").  For these reasons the Board finds that 
entitlement to an effective date prior to December 19, 2003 
for the grant of service connection for residuals of a right 
shin injury is not shown as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (a claim should be denied 
as a matter of law if the law and not the evidence is 
dispositive). 


ORDER

Entitlement to an earlier effective date for the award of 
service connection for a residual scar, right shin, status 
post contusion and cellulitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


